         Case 1:18-cv-06378-ER Document 31 Filed 11/05/18 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF NEW YORK

PERRY A. FRANKEL, M.D. AND
ADVANCED CARDIOVASCULAR
DIAGNOSTICS, PLLC,                           Civil Action No.: 1:18-cv-06378-
                                             ER-BCM
                  Plaintiffs,

v.
                                             MOTION TO DISMISS
U.S. HEALTHCARE, INC. d/b/a AETNA U.S.
HEALTHCARE, INC. d/b/a AETNA HEALTH,
INC., AND AETNA, INC. d/b/a AETNA.

                  Defendants.



                                [PROPOSED] ORDER

      AND NOW, this ______day of             , 2018, upon consideration of Defendant’s

Motion to Dismiss, and any response thereto, it is hereby ORDERED that the Motion is

GRANTED.      It is FURTHER ORDERED that this action is DISMISSED WITH

PREJUDICE.




                                                                         Ramos, J.
